[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               AUG 8, 2007
                               No. 07-10516                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 06-00055-CV-3-EMT

MICHAEL L. WEATHERSPOON,


                                                              Plaintiff-Appellant,

                                    versus

BAPTIST HOSPITAL, INC.,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (August 8, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Michael L. Weatherspoon appeals pro se the district court’s order granting
summary judgment to Baptist Hospital (“the Hospital”) in this employment

discrimination action brought pursuant to Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e-2(a). After review, we affirm.1

       Weatherspoon, who is black, worked for the Hospital as a medical

technologist. In March 2005, Weatherspoon was terminated after his supervisor

smelled alcohol on his breath and a test revealed that Weatherspoon had a blood-

alcohol level over the .08 limit set by the Hospital’s drug and alcohol policy.

       In a circumstantial evidence case such as Weatherspoon’s, the plaintiff has

the initial burden on summary judgment to present evidence that: “(1) [he] is a

member of a protected class; (2) [he] was subjected to an adverse employment

action; (3) [his] employer treated similarly situated employees outside of [his]

protected class more favorably than [he] was treated; and (4) [he] was qualified to

do the job.” Burke-Fowler v. Orange County, 447 F.3d 1319, 1323 (11th Cir.

2006). The district court granted summary judgment after concluding that

Weatherspoon failed to establish the third prong of his prima facie case, that is, he

failed to present evidence that the Hospital had treated similarly situated

employees who were not black more favorably.2

       1
        We review a grant of summary judgment de novo. Brooks v. County Comm’n of Jefferson
County, Ala., 446 F.3d 1160, 1162 (11th Cir. 2006).
       2
        The district court alternatively concluded that Weatherspoon failed to show that the
Hospital’s legitimate, nondiscriminatory reason for terminating him – Weatherspoon’s violation of

                                               2
       Our de novo review of the record confirms the district court’s conclusion.

Weatherspoon presented no evidence of other employees who violated the drug

and alcohol policy and were not fired. Furthermore, the Hospital presented

evidence that it had fired other hospital employees for violating the drug and

alcohol policy, including one white employee who, like Weatherspoon, was fired

following a positive blood alcohol test conducted at the hospital. Accordingly, the

district court properly granted summary judgment.

       Weatherspoon also claims that the Hospital violated unspecified federal laws

and the Florida Drug-Free Workplace Act in its handling of his blood test results.

We decline to address these issues, which were not raised in the district court.

Narey v. Dean, 32 F.3d 1521, 1526 (11th Cir. 1994).

       AFFIRMED.




the drug and alcohol policy – was pretext. Because we conclude that Weatherspoon failed to
establish his prima facie case, we need not address this alternative ground for granting summary
judgment.

                                               3